Opinion issued March 24, 2020




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00932-CV
                           ———————————
                     IN RE ANTHONY WELCH, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Anthony Welch, has filed a petition for writ of mandamus asking

this Court to order respondent, the Honorable George Barnstone, to set aside the

judgment entered on November 12, 2019 and to order respondent to rule on

relator’s motion to continue, motion to reduce bond and motion to stay.1 We deny


1
      The underlying case is BBVA USA v. Gurpreet Randhawa, Ranjeiven Randhawa,
      Anthony Welch, and Superior Consulting Group, Cause No. 1142744, pending in
      the County Civil Court at Law No. 1 of Harris County, Texas, the Honorable
      George Barnstone presiding.
the petition. See TEX. R. APP. P. 52.3(k)(1)(A), (g); TEX. R. APP. P. 9.4(k);

O'Connor v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).

                                PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2